— Appeal by defendant from a judgment of the Supreme Court, Kings County (Mirabile, J.), rendered November 22, 1982, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not abuse its discretion in ruling that the People would be allowed to inquire into the underlying facts of some of defendant’s numerous prior convictions. The fact that those convictions were in some way similar to the instant charges does not insulate defendant from such inquiry (see, People v Rahman, 46 NY2d 882). Further, contrary to defendant’s assertions on appeal, a review of the record reveals that the court’s Sandoval ruling permitted cross-examination as to these crimes for the purpose of assessing credibility only, and not to demonstrate defendant’s propensity to commit such crimes.
Finally, defendant’s position that the trial court erred in refusing to charge criminal trespass in the second degree as a lesser included offense is without merit. There was no reasonable view of the evidence which would have allowed a finding that defendant was in the building unlawfully but did not burglarize the complainant’s apartment (see, People v Boodrow, 90 AD2d 944). Lazer, J. P., Gibbons, Eiber and Kunzeman, JJ., concur.